 

 

/"/_
92: 19- --cr 55- .]AI\/| DocumentQ Fl|ed 12/2&3 Pa§;é@>f;t)/O 5 5 %
AO 442 (Rev.11/11)(modifieCd)ArreestWarrant ,. ~ _ § §

    

».

 

 

 

 

 

 

 

U\N/ "' § "V- §§¥§§ § 7'7°'2;~-9’1')
UNITED STATES DIsTRIcT COURT §
for the ' ` §§
Eastern District of Califomia §§
United States of America ;jE
_ ) ::
V ) Case No. “”"
) -
Amerika Mobley ) 2c 1 8 NU 0 2 5 62
) ,
> FlLEUlt§
Defendant
ARREST wARRANT 955 2 U 2919
CLERK U.S. DlSTRlCT CCURT
To: Any authorized law enforcement officer :ASTERN wyrch °F CM"F°RN'A
Puwcienx

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Amerika MObl€y
who is accused of an offense or violation based on the following document filed with the court1

 

|:| Indictment lj Superseding Indictment |:| Information [] Superseding Information Complaint
lj Probation Violation Petition lj Supervised Release Violation Petition lj Violation Notice [] Order of the Court

This offense is briefly described as follows:

21 U.S.C. §§ 846 and 841(a)(1): Distribution and conspiracy to distribute and possess with intent to distribute at least 10 grams
of a mixture and substance containing a detectable amount of Lysergic Acid Diethylamide (LSD)

21 U.S.C. §§ 846 and 84l(a)(l): Distribution and conspiracy to distribute and possess with intent to distribute 3 4
Methylenedioxymethamphetamine (MDMA)

l £§:/\MW § /` § .`

issuing offcer s signature

 

Date: 153 `,/ ? //

City and state:v Sacramento, California Allison Claire, United States Magistrate Judge

'Printed name and title

 

Return

 

.

This warrant was received n (date) l 11 l Ll h g and the person was arrested on (daze) /§¢ l 9222 g
at (cz`ty andstate) § z M §§ :M §§

Date:
AWes/tiyjicer 'S signature

, United States Magistrate Jud@

Printed name and title

 

 

